 Case 8:20-cv-00089-DOC-JDE Document 23-1 Filed 04/30/20 Page 1 of 3 Page ID #:126



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5

 6   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11   Liability Company,                     )
                                            )   Judge:     Hon. David O. Carter
12                 Plaintiff,               )
                                            )
13
            vs.                             )   [PROPOSED] ORDER GRANTING
14                                          )   CONTINUANCE OF SCHEDULING
     DESCENDENT STUDIOS INC., a Texas )         CONFERENCE DUE TO PARTIES
15   corporation, and ERIC PETERSON, an     )   TENTATVE AGREEMENT TO
16   individual,                            )   RESOLVE THIS MATTER THROUGH
                                            )   BINDING ARBITRATION
17                 Defendants.              )
                                            )
18
     ___________________________________ )
19                                          )
     DESCENDENT STUDIOS INC., a Texas )
20   corporation,                           )
21                                          )
                   Counterclaimant,         )
22                                          )
            vs.                             )
23
                                            )
24   LITTLE ORBIT LLC, a California Limited )
     Liability Company,                     )
25                                          )
26                 Counter Defendant.       )
                                            )
27   ___________________________________ )
28


                                                 1
                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 23-1 Filed 04/30/20 Page 2 of 3 Page ID #:127



 1          The Court having received and considered the Stipulation and Joint Request of
 2   Plaintiff/Counter-Defendant Little Orbit LLC (“Little Orbit”) and Defendant/Counterclaimant
 3   Descendent Studios Inc. (“Descendent”) and Defendant Eric Peterson for a thirty (30) day
 4   continuance of the Scheduling Conference to allow the parties time to complete their negotiations
 5   regarding their tentative agreement to resolve their dispute through binding arbitration and present
 6   to the Court a stipulation regarding the disposition of this matter; and finding good cause, the
 7   Scheduling Conference currently set for May 11, 2020, is hereby continued to June 8, 2020, at
 8   8:30 a.m.
 9   IT IS SO ORDERED:
10

11                                      Hon. David O. Carter
12                                      United States District Judge

13

14

15

16

17   Respectfully Submitted
18

19

20   /s/ M. Danton Richardson

21   M. Danton Richardson

22

23

24

25

26

27

28


                                                      2
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 23-1 Filed 04/30/20 Page 3 of 3 Page ID #:128



 1                                    CERTIFICATE OF SERVICE

 2   I hereby certify that on this 30th Day of April 2020, the foregoing [PROPOSED] ORDER
 3
     GRANTING CONTINUANCE OF SCHEDULING CONFERENCE DUE TO PARTIES
     TENTATVE AGREEMENT TO RESOLVE THIS MATTER THROUGH BINDING
 4   ARBITRATION was filed with the Court’s CM/ECF system and was served on the following
     counsel of record via email:
 5

 6         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
 7         7420 Heritage Village Plaza, Suite 101
           Gainesville, VA 20155
 8
           Tel: 571-386-2980
 9         Fax: 855-295-0740
           Email: mikew@novaiplaw.com
10         Counsel for Defendants
11
           NADA I. SHAMONKI (SBN 205359)
12         MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
           2029 Century Park East, Suite 3100
13
           Los Angeles, CA 90067
14         Telephone: (310) 586-3200
           Facsimile: (310) 586-3202
15         Email: nshamonki@mintz.com
16         Counsel for Defendants

17
                                                        /s/ M. Danton Richardson
18
                                                          M. Danton Richardson
19

20

21

22

23

24

25

26

27

28


                                                    3
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
